 


109 HR 4741 IH: Global Internet Freedom Act
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4741 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Ms. Ros-Lehtinen (for herself, Mr. Lantos, Mr. Saxton, Mr. Weller, Mr. Schiff, Mr. Ackerman, Mr. Wolf, Mr. Burton of Indiana, Mr. Issa, Mr. McCotter, Mrs. Musgrave, and Mr. Simmons) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To develop and deploy technologies to defeat Internet jamming. 
 
 
1.Short titleThis Act may be cited as the Global Internet Freedom Act. 
2.FindingsCongress makes the following findings: 
(1)Freedom of speech, freedom of the press, and freedom of association are fundamental characteristics of a free society. The first amendment to the Constitution guarantees that Congress shall make no law … abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble …. These constitutional provisions guarantee the rights of Americans to communicate and associate with one another without restriction, including unfettered communication and association via the Internet. Article 19 of the Universal Declaration of Human Rights of the United Nations explicitly guarantees the freedom to receive and impart information and ideas through any media and regardless of frontiers. 
(2)All peoples have the right to communicate freely with others, and to have unrestricted access to news and information, including on the Internet. 
(3)With nearly 14 percent of the population of the world now online, and an increasing number of people gaining access to the Internet each day, the Internet stands to become the most powerful engine for democratization and the free exchange of ideas ever invented. 
(4)Unrestricted access to news and information on the Internet is a check on authoritarian rule by repressive foreign governments in countries around the world. 
(5)The governments of Burma, Cuba, Iran, Laos, the Maldives, North Korea, the People’s Republic of China, Saudi Arabia, Syria, and Vietnam, among others, are taking active measures to prevent their citizens from freely accessing the Internet and from obtaining international political, religious, and economic news and information. 
(6)Intergovernmental, nongovernmental, and media organizations have reported the widespread and increasing pattern by repressive foreign governments of Internet jamming, including jamming, censoring, blocking, monitoring, and restricting Internet access and content by using technologies such as firewalls, filters, and black boxes. Such interference with individual activity on the Internet includes surveillance of e-mail messages, message boards, and the use of particular words, stealth blocking individuals from visiting particular websites, the development of black lists of users who seek to visit these websites, and the complete denial of access to the Internet. 
(7)The websites of the Voice of America and Radio Free Asia, as well as hundreds of news sources with an Internet presence, are routinely being jammed by repressive governments. 
(8)Since the 1940s, the United States has deployed anti-jamming technologies to make Voice of America and other United States-sponsored radio broadcasting available to peoples in countries with governments that seek to block news and information. 
(9)The United States has thus far commenced only modest steps to fund and deploy technologies to defeat Internet jamming. To date, for example, the Voice of America and Radio Free Asia have committed a total of $3,000,000 for technology to counter Internet jamming of their websites by the People’s Republic of China. This technology has been relied upon by Voice of America and Radio Free Asia to ensure access to their programming, and it has successfully permitted 100,000 electronic hits per day from users in China. However, United States financial support for this technology has lapsed. In most other countries there is no meaningful United States support for Internet freedom. 
(10)The success of United States policy in support of freedom of speech, press, and association requires new initiatives to defeat totalitarian and authoritarian controls on news and information over the Internet. 
3.PurposesThe purposes of this Act are— 
(1)to adopt an effective and robust global Internet freedom policy; 
(2)to establish an office within the International Broadcasting Bureau with the sole mission of countering Internet jamming by repressive foreign governments; 
(3)to expedite the development and deployment of technologies to protect Internet freedom in countries around the world; 
(4)to authorize a substantial portion of United States international broadcasting resources to be committed to the continued development and implementation of technologies to counter Internet jamming by repressive foreign governments; 
(5)to utilize the expertise of the private sector in the development and implementation of such technologies, so that the many current technologies used commercially for securing business transactions and providing virtual meeting spaces can be used to promote democracy and freedom in countries around the world; and 
(6)to bring to bear the pressure of the free world on repressive foreign governments that engage in Internet jamming and the intimidation and persecution by such governments of their citizens who use the Internet. 
4.Development and deployment of technologies to defeat Internet jamming and censorship 
(a)Establishment of Office of Global Internet FreedomThere is established in the International Broadcasting Bureau the Office of Global Internet Freedom (in this Act referred to as the Office). The Office shall be headed by a Director who shall develop and implement a comprehensive global strategy to combat state-sponsored and state-directed Internet jamming by repressive foreign governments, and the intimidation and persecution by such governments of their citizens who use the Internet. 
(b)Cooperation of other Federal departments and agenciesEach department and agency of the United States Government shall cooperate fully with, and assist in the implementation of, the strategy developed by the Office and shall make such resources and information available to the Office as is necessary to achieve the purposes of this Act. 
(c)Report to CongressNot later than March 1 of the year following the date of the enactment of this Act and one year thereafter, the Director of the Office shall submit to Congress a report on the status of state-sponsored and state-directed Internet jamming by repressive foreign governments and a description of efforts by the United States to counter such jamming. Each report shall list the countries the governments of which engage in Internet jamming, provide information concerning the government agencies or quasi-governmental organizations of such governments that engage in Internet jamming; and describe with the greatest particularity practicable the technological means by which such jamming is accomplished. If the Director determines that such is appropriate, the Director may submit such report together with a classified annex. 
(d)Limitation on authorityNothing in this Act shall be interpreted to authorize any action by the United States to interfere with Internet jamming by a repressive foreign government if such jamming is in furtherance of legitimate law enforcement aims that are consistent with the Universal Declaration of Human Rights. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Office $50,000,000 for each of the fiscal years 2007 and 2008. 
5.Sense of CongressIt is the sense of Congress that the United States should— 
(1)publicly, prominently, and consistently denounce repressive foreign governments that engage in Internet jamming; 
(2)direct the United States Representative to the United Nations to submit a resolution at the next annual meeting of the United Nations Human Rights Commission condemning repressive foreign governments that engage in Internet jamming and deny their citizens the freedom to access and share information on the Internet; and 
(3)deploy, at the earliest practicable date, technologies aimed at defeating state-sponsored and state-directed Internet jamming by repressive foreign governments and the intimidation and persecution by such governments of their citizens who use the Internet. 
6.DefinitionIn this Act, the term Internet jamming means jamming, censoring, blocking, monitoring, or restricting Internet access and content by using technologies such as firewalls, filters, and black boxes. 
 
